It is a new proposition to me that a payee receiving at one time a payment upon the principal and interest of a note may apply the payment upon the principal and then collect interest in advance upon the principal as it stood prior to such application. This rule, applied to the partial payment of a note at bank and a renewal of the remainder, would work a manifest wrong. A careful calculation of the interest upon deferred payments and unpaid interest, shows that there was still an overcharge of $1.01.
I concur in the opinion in all other respects than the plea of usury, which should be sustained. *Page 137